DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-18 and 39) and species a and f in the reply filed on 6/22/22 is acknowledged.  The traversal is on the ground(s) that a search and an examination of all claims would not place undue burden on the Examiner and that the species are not mutually exclusive.  This is not found persuasive because note that the search would require specific keyword and/or classification group that can yield a reference one group but not another group.  Thus, the inventions and/or species as claimed not encompass overlapping subject matter and there is nothing of record to show that all of them are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/20, 5/26/20, 7/20/20, and 6/22/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/23/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-16, 18, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108428927 (hereinafter, CN’927) in view of Kretschmar et al., US 20140272559 (Kretschmar).
As to Claim 1:
	CN’927 discloses an article (Fig. 2, “power battery…”, Abstract), comprising: 
a substrate (see “… heat-conducting material 21…”, Pg. 6,-7 Fig. 7); 
a plurality of discrete electrode segments (batteries 00) adjacent to the substrate (21), the electrode segments comprising electrode active material (batteries 00);
a current collector domain (batteries 00) comprising a current collector bus (batteries 00), the current collector bus (00) electronically coupled to the discrete electrode segments (batteries 00); and 
a heater (heating 23 heating wire, Abstract, Pg 6-7 Fig. 7) adjacent to the substrate (21), wherein 
the heater is configured to heat at least a portion of the article (heating 23 heating wire, Abstract, Fig. 7, Pg 6-7).

    PNG
    media_image1.png
    1045
    851
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    549
    442
    media_image2.png
    Greyscale

	However, CN’927 does not the specific electrode and active material.	In the same field of endeavor, Kretschmar also discloses a battery system 100 having plurality of batteries that are stacked and folded together ([0053, 0066], Fig. 3) similar to that of CN’927.  Kretschmar further discloses that the battery plate can be formed of several folded electrode layer having current collector with regions of coated active material and region of non-coated active material [0053, 0066].  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the folded batteries of Kretschmar into the folded heating battery system of CN’927 as to effectively monitor and control the temperature.
As to Claim 2:
	CN’927 discloses the heater 23 is adjacent to the substrate 21 (Fig. 2, 7, Abstract, Pg. 6-7).
As to Claim 3:
	CN’927 discloses the heater comprises a thin wire 23 (Fig. 2, 7, Abstract, Pg. 6-7).
	Even though CN’927 does not disclose the heater as a thin film, it does disclose the heater having a thin wire; thus, it would have been obvious to modify the thin film as to accommodate other type of heater and/or structure of the substrate.
As to Claim 7:
	CN’927 does not disclose the heater is configured to have an electrical resistance of greater than or equal to 50 Q and less than or equal to 1000 Q.
	However, CN’927 does disclose that the temperature can be adjusted, which inherently means the electrical resistance can be adjusted as to achieve the certain temperature in the substrate.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the heater’s resistance as to achieve  a specific temperature in the substrate as taught by CN’927.
As to Claim 8:
	CN’927 discloses the heater is not electronically coupled to the plurality of discrete electrode segments or the current collector domain (see Fig. 2, 7, Pg. 6-7 – the heater is wrapping around the batteries and electrode as to allow direct transfer to heat without having to electrically coupled to it to heat them).  
As to Claim 9:
	CN’927 discloses a least a portion of the heater is coated with an electrically insulative material (see “… insulating elastic rubber… heat-conducting material 21…”, Pg. 6-7, Fig. 7).
As to Claim 10:
	CN’927 discloses the article is foldable (Fig. 2, 7, Pg. 6-7).
As to Claim 11:	CN’927 discloses the heater is positioned between folded sections of the article when the article is folded (Fig. 2, 7, Pg. 6-7).
As to Claim 12:
	CN’927 discloses the article is configured such that when the temperature of the article reaches a threshold temperature, at least one of the electrode segments is no longer electronically coupled to the current collector bus due, at least in part, to a heat-induced change in volume of the substrate (Fig. 2, 7, Pg. 6-7 – the temperature of the substrate can be changed by controlling the heater which is not coupled or electrically connected to the batteries.  The heat runs through the heating wire 23 causes the substrate 21 to change its shape/size due to its inherent characteristic.  Since, the substrate of CN’927 has the same characteristic as the claimed material, the volume change due to heat characteristic is inherent in the disclosed material of substrate 21).  
As to Claim 13:
	CN’927 discloses the heater is configured to cause at least a portion of the heat-induced heat induced change in volume of the substrate (Fig. 2, 7, Pg. 6-7 – the temperature of the substrate can be changed by controlling the heater which is not coupled or electrically connected to the batteries.  The heat runs through the heating wire 23 causes the substrate 21 to change its shape/size due to its inherent characteristic.  Since, the substrate of CN’927 has the same characteristic as the claimed material, the volume change due to heat characteristic is inherent in the disclosed material of substrate 21).  
As to Claim 14:
	CN’927 discloses the heat- induced change in volume of the substrate is an increase in the volume of the substrate (Fig. 2, 7; Pg. 6-7 – the temperature of the substrate can be changed by controlling the heater which is not coupled or electrically connected to the batteries.  The heat runs through the heating wire 23 causes the substrate 21 to change its shape/size due to its inherent characteristic.  Since, the substrate of CN’927 has the same characteristic as the claimed material, the volume change due to heat characteristic is inherent in the disclosed material of substrate 21).  
As to Claim 15:
	CN’927 discloses the heat- induced change in volume of the substrate is a decrease in the volume of the substrate (Fig. 2, 7; Pg. 6-7  – the temperature of the substrate can be changed by controlling the heater which is not coupled or electrically connected to the batteries.  The heat runs through the heating wire 23 causes the substrate 21 to change its shape/size due to its inherent characteristic.  Since, the substrate of CN’927 has the same characteristic as the claimed material, the volume change due to heat characteristic is inherent in the disclosed material of substrate 21).  
As to Claim 16:
	CN’927 discloses the substrate has a negative thermal expansion coefficient at the threshold temperature (Fig. 2, 7; Pg. 6-7  – the temperature of the substrate can be changed by controlling the heater which is not coupled or electrically connected to the batteries.  The heat runs through the heating wire 23 causes the substrate 21 to change its shape/size due to its inherent characteristic.  Since, the substrate of CN’927 has the same characteristic as the claimed material, the volume change due to heat characteristic is inherent in the disclosed material of substrate 21).  
As to Claim 18:
	CN’927 does not disclose the substrate comprises polyvinyl alcohol.
	However, Kretschmar does disclose a substrate such as the gel layer 108 covering the electrode having polyvinyl alcohols [0042].
	It would have been obvious to a person skilled in the art before the effective filing of the instant application to incorporate polyvinyl alcohols as the substrate material of CN’927 as taught by Kretschmar as to provide an electrically insulating material for the battery.
As to Claim 39:
	CN’927 discloses an article (Fig. 2, “power battery…”, Abstract), comprising: 
a substrate (see “… heat-conducting material 21…”, Fig. 7);
a plurality of discrete electrode (batteries 00) segments adjacent to the substrate (21), the electrode segments comprising electrode active material (batteries 00);
a current collector domain (batteries 00) comprising a current collector bus (batteries 00), the current collector bus electronically coupled to the discrete electrode segments (batteries 00);  and 
one or more sensors (temperature sensor, electrical core 22) adjacent to the substrate configured to respond to a condition of the article (heating 23 heating wire, Abstract, Fig. 7).


    PNG
    media_image1.png
    1045
    851
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    549
    442
    media_image2.png
    Greyscale

	However, CN’927 does not the specific electrode and active material.	In the same field of endeavor, Kretschmar also discloses a battery system 100 having plurality of batteries that are stacked and folded together ([0053, 0066], Fig. 3) similar to that of CN’927.  Kretschmar further discloses that the battery plate can be formed of several folded electrode layer having current collector with regions of coated active material and region of non-coated active material [0053, 0066].  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the folded batteries of Kretschmar into the folded heating battery system of CN’927 as to effectively monitor and control the temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723